                        3:17-cv-03145-RM-TSH # 80-1             Page 1 of 1
                                                                                                    E-FILED
                                                                         Thursday, 11 July, 2019 04:32:59 PM
                                                                               Clerk, U.S. District Court, ILCD

                        IN THE UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF ILLINOIS
                                SPRINGFIELD DIVISION

                                               )
 ALI NAQVI,                                    )
                                               )
          Plaintiff,                           )     Case No. 17-CV-3145-RM-TSH
                                               )
          v.
                                               )     Judge Richard Mills
 ILLINOIS HEALTH AND SCIENCE,                  )
                                               )     Mag. Judge Tom Schanzle-Haskins
 et al.,
                                               )
          Defendants.                          )
                                               )


                                INDEX OF EXHIBITS FOR
                           DEFENDANTS’ MOTION TO EXCLUDE

 Exhibit A              Email from Dawn Wall to Daniel Delaney – Dated July 3, 2019

 Exhibit B              Plaintiff’s Initial Disclosures Pursuant to Rule 26(a)(1)

 Exhibit C              Email from Christina Chapin to Dawn Wall – Dated July 10, 2019




119938001.1
